DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-9 is the inclusion of the limitation an ejecting head that includes providing a nozzle, wherein a difference between a maximum and minimum value of distances between a center nozzle portion and a nozzle edge portion at a second position is smaller than a difference between a maximum and minimum value of distances between the center nozzle portion and the nozzle edge portion at a first position.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application Publication No. (2014/0259563) to Ozawa (hereinafter Ozawa).
Regarding Claim 1, Ozawa teaches an ejecting head (2, Figs. 1-2)  [Paragraph 0043] comprising: an energy generating element (25, Fig. 3) that generates energy that ejects a liquid [Paragraphs 0046, 0050] ; an energy generating chamber (see Fig. 3) that contains the energy generating element (25) [Paragraphs 0046, 0050]; and a nozzle (27b, Figs. 3, 4, 18) that is in communication with the energy generating chamber (see Fig. 3) and that ejects the liquid in an ejection direction with the energy generated by the energy generating element (25) [Paragraphs 0046, 0050, 0051], wherein when a first position (see Figs. 16 and 18 reproduced below) is a specific position in the nozzle (27b) in the ejection direction [Paragraphs 0051, 0064], when a second position (see Figs. 16 and 18 reproduced below) is a specific position in the nozzle (27b), which is downstream the first position in the ejection direction [Paragraph 0064], when a first direction (see Figs. 16 and 18 reproduced below) is a specific direction intersecting the ejection direction [Paragraph 0064], when a second direction (see Figs. 16 and 18 reproduced below) is a specific direction intersecting the ejection direction and the first direction (see Figs. 16 and 18 reproduced below) [Paragraph 0064], and when a center portion (Cx, Fig. 18) is a position that corresponds to a center of the nozzle (27b) in the first direction (see Figs. 16 and 18 reproduced below) and to that in the second direction (see Figs. 16 and 18 reproduced below)  at positions in the ejection direction including the first position (see Figs. 16 and 18 reproduced below) and 
    PNG
    media_image1.png
    863
    895
    media_image1.png
    Greyscale

[AltContent: textbox (First direction)][AltContent: connector][AltContent: textbox (Second direction)][AltContent: connector][AltContent: textbox (Ejection Direction into the paper)][AltContent: ]
    PNG
    media_image2.png
    545
    876
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701.  The examiner can normally be reached on Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/LISA SOLOMON/Primary Examiner, Art Unit 2853